BOYER, Chief Judge.
By this interlocutory appeal review is sought of an order of the trial judge granting appellee’s motion to suppress certain evidence. The State urges that the order should be reversed because of the failure of the trial judge to recite therein his findings and reasons for issuance of the order, citing State v. Hysell, Fla.App.2nd 1973, 281 So.2d 417. Although such procedure is certainly desirable it is not a prerequisite to the legality of an order of suppression. It is axiomatic that orders of trial courts reach an appellate court clothed with a presumption of correctness. With the exception of certain orders which are required by law to contain recitations of findings or reasons, if there is sufficient evidence in the record to sustain the order of the trial court the judge will be presumed to have properly based his order on that evidence.
Finding, as we do, that appellant has failed to demonstrate error in the manner alleged, this interlocutory appeal is, pursuant to Rule 4.2c FAR,
DISMISSED.
MILLS and McCORD, JJ., concur.